Citation Nr: 0603992	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-31 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which reopened the 
veteran's claim of entitlement to service connection for PTSD 
and denied the claim on the merits.  The Board notes that 
although the issue before the RO was whether new and material 
evidence had been submitted, the RO did not specifically 
address what evidence it considered new and material 
sufficient to reopen the claim.  Therefore, the Board must 
first determine whether new and material evidence has been 
submitted before addressing the merits of the claim.  See 
Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed.Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed.Cir. 2001); see 
also, Butler v. Brown, 9 Vet. App. 171 (1996).

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in August 2005.  A transcript 
of that proceeding has been associated with the veteran's 
claims folder.  At the hearing, the veteran submitted 
additional evidence directly to the Board.  However, he 
waived initial consideration of this evidence by the RO.  
38 C.F.R. § 20.1304 (2005).  The Board can, therefore, 
proceed to consider this evidence and issue a decision.


FINDINGS OF FACT

1.  The VA has made all reasonable efforts to assist the 
veteran in obtaining the information and evidence necessary 
to substantiate his claim.

2.  The RO denied service connection for PTSD in a decision 
issued in March 1997; the veteran did not appeal that denial 
and it became final.



3.  The evidence received since the March 1997 rating 
decision is either cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the claim; 
and, when considered by itself or together with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision that denied the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West Supp. 2005); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2005).

2.  The evidence received subsequent to the March 1997 rating 
decision is not new and material, and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108 (West Supp. 2005); 38 C.F.R. §§ 3.156, 3.304 (2005); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: prior 
rating decisions; the veteran's contentions, including those 
presented at a hearing before the Board in August 2005; VA 
examination report dated in February 1997; VA records for 
outpatient treatment from February 1997 to April 2004; and 
lay statements.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record, 
every item of evidence does not have the same probative 
value.

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for PTSD.  After 
review of the evidence of record, the Board finds that new 
and material evidence has not been received.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in- 
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2005).  In March 1997, the RO denied the veteran's claim 
because although the veteran had submitted a partially 
completed stressor letter, he did not provide any names, 
dates, specific assignments or incidents that were 
verifiable.  Additionally, there was no confirmed diagnosis 
of PTSD.  

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  See 38 U.S.C.A. §§ 7104, 7105 (West Supp. 
2005).  In order to reopen a claim there must be added to the 
record "new and material evidence."  See 38 U.S.C.A. § 5108 
(West Supp. 2005).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the new and material 
evidence necessary to reopen a previously and finally 
disallowed claim must be secured or presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time the claim was last disallowed on the merits.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the veteran's claim to reopen was filed in March 
2004.  The revised regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a) (2005).  The credibility of the evidence is presumed 
for the purpose of reopening.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).

Evidence submitted subsequent to the March 1997 RO denial 
included an August 2004 statement dictated by the veteran but 
written by his wife.  The statement set forth eight stressors 
the veteran allegedly suffered during his time in Vietnam.  
Specifically, the veteran stated that during the course of 
his duties as a medical corpsman, he and another colleague 
came under fire and dove into a foxhole for shelter.  The 
veteran stated that he was injured when he jumped into the 
foxhole.  He stated that he buried many Viet Cong soldiers 
near Saigon, was hit in the arm with shrapnel, saw American 
soldiers tortured, saw a friend blown up, was attacked while 
on patrol with an engineering unit, was afraid for his life 
when his mess tent was destroyed by enemy fire and finally 
was exposed to "chemical gas" while on a tank.  See 
Veteran's statement, dated August 2004.  The veteran did not 
provide any specific dates or names associated with his 
claimed stressors, despite requests from the RO.

In support of the veteran's claim, he was able to establish a 
current disability.  The veteran submitted outpatient 
treatment records from the Pittsburgh VA Medical Center 
(VAMC), which show consistent diagnoses of PTSD.  

Additionally, the veteran testified during his Travel Board 
hearing in August 2005.  He reiterated several of the 
stressors noted in the August 2004 statement.  

This evidence can be considered "new" in that it was not of 
record at the time of the March 1997 rating decision.  This 
evidence is not, however, "material" for purposes of 
reopening the claim.  The unestablished fact - whether the 
veteran experienced stressors during his Vietnam service - 
remains unestablished by the medical records received since 
1997.  Although the veteran's outpatient treatment records 
have established a diagnosis of PTSD, the veteran failed to 
provide credible evidence that would aid in substantiating 
his alleged stressors in Vietnam.  Specifically, the veteran 
was unable to provide the approximate dates or names of those 
involved in his claimed stressors.  The Board notes that the 
duty to assist is not always a one-way street.  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   The veteran did not 
sufficiently identify a specific and verifiable stressor, 
despite repeated requests by the RO.  

The Board does not doubt the veracity of the veteran's 
statements, and clearly his service as a medic would likely 
expose him to dead or wounded individuals.  However, the 
medical records indicate that he has been unable to provide 
specific details about his stressors when questioned, and 
that is the information that is needed in this case.

Thus, the evidence submitted after March 1997 shows a current 
diagnosis of PTSD; in accordance with 38 C.F.R. § 4.125(a).  
However, the additionally-received evidence still does not 
provide any information that would allow VA to attempt to 
verify the alleged stressors.  As explained above, this 
information was lacking at the time of the March 1997 
decision.  The additionally received evidence does not 
address this missing element, and thus does not raise the 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2003); see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between service and the claimed 
disability].

In short, for reasons and bases expressed above the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for PTSD is unsuccessful.  
The recently submitted evidence is not new and material, the 
claim of service connection for PTSD is not reopened, and the 
benefit sought on appeal remains denied.  Until the veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen his claim, the benefit of the 
doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the April 2004 letter and the 
September 2004 SOC.  Since the letter and SOC provided notice 
of elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal and the statement 
of the case (SOC), he was provided with specific information 
as to why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the September 
2004 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's April 2004 letter did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession).  However, the 
Board finds that he was otherwise fully notified of the need 
to give to VA any evidence pertaining to the claim.  When 
considering the notification letter and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to this claim.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the VCAA 
letter.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, ultimately what the VCAA seeks to 
achieve, is to give the appellant notice of the elements 
outlined above.  Once that has been done-regardless of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the veteran was 
provided with his VCAA letter in April 2004, prior to 
issuance of the July 2004 rating decision.

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c), 
(d) (2005).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on the claim.  

All available service medical records as well as VA medical 
records pertinent to the years after service are in the 
claims folder and were reviewed by both the RO and the Board 
in connection with the veteran's claim.  As noted in the 
Introduction to this decision, the veteran also was afforded 
the opportunity to provide additional testimony at the 
hearing before the Board.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC which informed them of the laws 
and regulations relevant to the veteran's claims.  

The record also indicates that the veteran is receiving 
Social Security disability benefits; however, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  See 38 U.S.C.A. § 5103A(b)(1); see also 
Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  The veteran has not contended that 
he was awarded SSA benefits for his PTSD, the disability at 
issue in this case.  There is no indication, then, that the 
records would be relevant to this claim.  Also, what is "of 
consequence" in this case is whether the veteran has 
provided specific information about the alleged in-service 
stressors that would allow VA to corroborate the reported 
events, and there is no indication that Social Security 
records would include any such information.  Remanding the 
case to obtain such records would serve no useful purpose.   

With a claim to reopen, such as in this case, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
not new and material, the claim is not reopened, and VA has 
no further duties to the veteran with respect to that 
particular claim.  See, e.g., VBA Fast Letter 01-13 
(February 5, 2001).  VA does not have a duty to provide the 
veteran a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2005).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claim.  
Since no new and material evidence has been submitted in 
conjunction with the recent claim, an examination is not 
required. 

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  


ORDER


New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The claim remains denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


